Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.  
Regarding the prior art combination Kong et al. (Manipulation of eight-dimensional Bell-like states, Sci. Adv. 2019; “Kong”) in view of Bovino, Fabio (Intrasystem Entanglement Generator and Unambiguos Bell States Discriminator on Chip," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 7993-7997; “Bovino”) and further in view of Gimeno-Segovia et al. (Relative multiplexing for minimising switching in linear-optical quantum computing, New J. Phys. 19 (2017) 063013; “Gimeno-Segovia”), applicant argues that Kong in view of Bovino and further in view of Gimeno-Segovia does not render a selecting output paths in a raster group according to a fixed order, Remarks, p. 8: “Kong … appears to be irrelevant to claim 1,” Remarks, p. 9, because “the long ‘raster’ disclosed in Kong is in the form of grid plots showing correlations between different measurements of the entangled states;” Remarks, p. 9; “Bovino discloses an entanglement generator circuit that uses a network of Mach-Zehnder interferometers having four 1 and 2.) The circuit does not select an output path for a photon;” Remarks, p. 9; and “it would not be desirable for the k x k switch of Gimeno-Segovia to have output paths selected according to a fixed order.” Remarks, p. 9.
Contrary to applicant’s arguments, the prior art combination Kong in view of Bovino and further in view of Gimeno-Segovia renders obvious  selecting output paths in a raster group according to a fixed order.
Kong’s selecting a “suitable basis set” for distinguishing Bell-like states “using linear optical elements only,” Kong, Introduction, is relevant to advance applications in, for example, quantum information transfer and channel capacity.  Kong, Introduction.  See generally, Pai et al., Matrix optimization on universal unitary photonic devices, preprint August 2018, available at arXiv:1808.00458v3 [eess.SP] 22 May 2019; Miller, David, Stanford University, Arbitrary and reconfigurable optics – new opportunities for integrated photonics, FiO, 2017; Miller, David A. B., Self-configuring universal linear optical component [Invited], Photon. Res. / Vol. 1, No. 1 / June 2013; Miller, David A. B.,  Reconfigurable add-drop multiplexer for spatial modes, Optics Express, Vol. 21, No. 17, 20220.
Bovino’s “deterministic Bell measurements” and “propagation of a single photon in a complex multipath optical circuit (or multiwaveguide optical circuit), Bovino, Abstract, uses a physical circuit  of Mach-Zehnder interferometer building blocks, Bovino, 2. Bell State Synthesizer, is relevant to quantum information and quantum computing,  Bovino, 2. Bell State Synthesizer, in a  reconfigurable operations.   Bovino, 5. Conclusions. See generally, Pai et al., Matrix optimization on universal unitary photonic devices, preprint August 2018, available at arXiv:1808.00458v3 [eess.SP] 22 May 2019; Miller, David, Stanford University, Arbitrary and reconfigurable optics – new opportunities for integrated photonics, FiO, 2017; Miller, David A. B., Self-configuring universal linear 
Gimeno-Segovia discloses in figure 3 using optical delay lines for changing the spatial mode or time bin of “photons undergoing quantum interference.” Gimeno-Segovia, Abstract (“relative multiplexing”) and fig. 3 (“(a) temporal standard MUX: two photons are synchronised by delaying both to the same time bin using two binary-delay networks. (b) Temporal RMUX: two photons are synchronised by delaying the photon ahead in time to the time bin of the second photon using one binary-delay network. Note it does not promote a photon ahead in time. (c) Spatial standard MUX: two photons are rerouted, each through a k x 1 switch, to two specific spatial modes. (d) Spatial RMUX: a k × k switch is used to relocate one photon in a spatial mode paired with that for the second photon specific spatial modes. (d) Spatial RMUX: a k × k switch is used to relocate one photon in a spatial mode paired with that for the second photon.”). See generally, Pai et al., Matrix optimization on universal unitary photonic devices, preprint August 2018, available at arXiv:1808.00458v3 [eess.SP] 22 May 2019; Miller, David, Stanford University, Arbitrary and reconfigurable optics – new opportunities for integrated photonics, FiO, 2017; Miller, David A. B., Self-configuring universal linear optical component [Invited], Photon. Res. / Vol. 1, No. 1 / June 2013; Miller, David A. B.,  Reconfigurable add-drop multiplexer for spatial modes, Optics Express, Vol. 21, No. 17, 20220.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7 and 9
Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Manipulation of eight-dimensional Bell-like states, Sci. Adv. 2019; “Kong”) in view of Bovino, Fabio (Intrasystem Entanglement Generator and Unambiguos Bell States Discriminator on Chip," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 7993-7997; “Bovino”) and further in view of Gimeno-Segovia et al. (Relative multiplexing for minimising switching in linear-optical quantum computing, New J. Phys. 19 (2017) 063013; “Gimeno-Segovia”).
Regarding claim 1, Kong discloses in figures 1-5 structures, circuits, and methods for generating and projecting Bell-like states which are represented as raster-like grids. Kong, Discussion (“In conclusion, we have presented the scheme for preparing the eight Bell-like states in an eight-dimensional Hilbert space constructed by spin and OAMs using the simple unitary operations with linear optics only. We have also proposed a solution (multiple projective measurement scheme) for completely distinguishing the eight Bell-like states under the spin-OAM projective basis set.”). 
Further regarding claim 1, Kong does not explicitly disclose that the circuit comprises a number (N) of input paths, wherein N is at least 1; a plurality of output paths including a raster group of output paths, wherein the raster group of output paths has a number (R) of output paths, wherein R is at least 2; and an optical switching network coupled between the input paths and the output paths.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kong such that the circuit comprises a number (N) of input paths of input paths, wherein N is at least 1; a plurality of output paths including a raster group of output paths, wherein the raster group of output paths has a number (R) of output paths, wherein R is at least 2; and an optical switching network coupled between the input paths and the output paths; because the resulting circuit would facilitate the use of Multiple Rail architectures. Bovino, Abstract (“We demonstrate that the novel Multiple Rail architecture, based on the propagation of a single photon in a complex multipath optical circuit (or multiwaveguide optical circuit), provides the possibility to perform deterministic Bell measurements so to unambiguously discriminate all four Bell States.”).
Further regarding claim 1, Kong in view of Bovino does not explicitly disclose that the optical network’s active optical switches are coupled to a control logic such that the optical network selectively couples a photon from any one of the input paths to any one of the output paths when the control logic: receives an input signal indicative of when a photon is present on each input path; selects one of the output paths as an active output path, wherein output paths in the raster group are selected according to a fixed order; and generates control signals to set a state of the active optical switches such that a photon from one of the input paths is coupled to the active output path. 
However, Gimeno-Segovia discloses in figure 3 using optical delay lines for changing the spatial mode or time bin of “photons undergoing quantum interference.” Gimeno-Segovia, 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kong in view of Bovino such that the optical network’s active optical switches are coupled to a control logic such that the optical network selectively couples a photon from any one of the input paths to any one of the output paths when the control logic: receives an input signal indicative of when a photon is present on each input path; selects one of the output paths as an active output path, wherein output paths in the raster group are selected according to a fixed order; and generates control signals to set a state of the active optical switches such that a photon from one of the input paths is coupled to the active output path because the resulting configuration would facilitate optimizing the switching network. Gimeno-Segovia, p. 5 (“Our aim is to find the optimal set of delays to apply to photons in the first stream, so as to synchronise as many photons as possible in the two streams, and with as little overall delay as possible (thus minimising additional losses and possible decoherence from delay lines).”); p. 7 (“An intuitive way of understanding this strategy, is to think of a window which starts at the first available photon in stream one and catches all time-bins to which that photon can be delayed 
Regarding claims 2-5, 7, and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kong in view of Bovino and further in view of Gimeno-Segovia, as applied in the rejection of claim 1, to comprise:
2. The circuit of claim 1 wherein each output path in the raster group of output paths is selected as the active output path once during a raster period consisting of R consecutive time ins. Gimeno-Segovia, fig. 3(d); p. 4 (Figure 4. The RMUX problem for two streams translated into a the graph assignment problem: the photons are generated by HSPSs, and therefore their presence in the stream is known. Photons on stream 1 can be delayed using a binary-delay network; two switches are required to achieve variables delays between 0 and 3, and an additional switch is required to select the correct output port.”); p. 5 (“Our aim is to find the optimal set of delays to apply to photons in the first stream, so as to synchronise as many photons as possible in the two streams, and with as little overall delay as possible (thus minimising additional losses and possible decoherence from delay lines).”); and p. 7 (“An intuitive way of understanding this strategy, is to think of a window which starts at the first available photon in stream one and catches all time-bins to which that photon can be delayed to.”).

4. The circuit of claim 1 further comprising: a plurality of delay lines, each delay line introducing a different amount of delay, wherein each delay line is coupled to a different one of the R output paths in the raster group of output paths. Gimeno-Segovia, figs. 3(b), 3(d), 4 and 6-8.
5. The circuit of claim 4 wherein the control logic is configured to select the output paths in an order such that photons entering the optical switching network during a set of R consecutive time bins arrive at respective outputs of the delay lines in the same time bin. Kong. figs. 2 and 4; Gimeno-Segovia, figs. 3(b), 3(d), 4 and 6-8.
7. The circuit of claim 1 wherein each input path and each output path comprises a waveguide. Bovino, figs. 1, 2 and 4; Gimeno-Segovia, figs. 3-4 and 6-8.

because the resulting configurations would facilitate optimizing the switching network. Gimeno-Segovia, p. 5 (“Our aim is to find the optimal set of delays to apply to photons in the first stream, so as to synchronise as many photons as possible in the two streams, and with as little overall delay as possible (thus minimising additional losses and possible decoherence from delay lines).”); p. 7 (“An intuitive way of understanding this strategy, is to think of a window which starts at the first available photon in stream one and catches all time-bins to which that photon can be delayed to.”); p. 8 (“… as the total number of switches increases, RMUX becomes vastly more efficient.”) and Abstract (“We discuss the application of RMUX to the generation of entangled states from probabilistic single photon sources, and argue that an order of magnitude improvement in the rate of generation of Bell states can be achieved. In addition, we apply RMUX to the proposal for percolation of a 3D cluster state by Gimeno-Segovia et al (2015 Phys. Rev. Lett. 115 020502), and we find that RMUX allows and 2.4× increase in loss tolerance for this architecture.”).
Claim 6
Claim 6, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Manipulation of eight-dimensional Bell-like states, Sci. Adv. 2019; “Kong”) in view of Bovino, Fabio (Intrasystem Entanglement Generator and Unambiguos Bell States Discriminator on Chip," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 7993-7997; “Bovino”) and further in view of Gimeno-Segovia et al. (Relative multiplexing for minimising switching in linear-.
Regarding claim 6, as dependent upon claim 1, Kong in view of Bovino and further in view of Gimeno-Segovia does not explicitly disclose that the optical switching network is a generalized Mach-Zehnder interferometer (GMZI) and the active optical switches include active phase shifters. 
However, Earnshaw discloses in figure 1 and Abstract: “… multimode imaging (MMI)-based generalized Mach–Zehnder (MZ) interferometers realized in the silica-on-silicon planar waveguide system.” Earnshaw, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kong in view of Bovino and further in view of Gimeno-Segovia such that the optical switching network is a generalized Mach-Zehnder interferometer (GMZI) and the active optical switches include active phase shifters because the resultant configuration facilitates achieving compact router-selector architectures. Earnshaw, Abstract 
Claim 8
Claim 8, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Manipulation of eight-dimensional Bell-like states, Sci. Adv. 2019; “Kong”) in view of Bovino, Fabio (Intrasystem Entanglement Generator and Unambiguos Bell States Discriminator on Chip," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 7993-7997; “Bovino”) and further in view of Gimeno-Segovia et al. (Relative multiplexing for minimising switching in linear-.
Regarding claim 8, as dependent upon claim 1, Kong in view of Bovino and further in view of Gimeno-Segovia does not explicitly disclose that each input path and each output path comprises a pair of waveguides. 
However, Wang discloses on page 1 quantum photonic interconnectors for which: “Path-encoding – a photon across two waveguides – is a natural choice for on-chip encoding for quantum information processing.” Wang, p. 1. And Wang discloses in figure 1 a two chip quantum photonic system in which, “The 2D grating coupler, behaving as the path/polarisation converter (PPC), is used to coherently interconvert photonic qubit between polarisation and path-encoding.” Wang, fig. 1.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kong in view of Bovino and further in view of Gimeno-Segovia such that each input path and each output path comprises a pair of waveguides because the resultant path/polarization conversion “… enables entanglement preservation throughout the chip and fibre platforms.” Wang, p. 2. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883